UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7774



JOSHUA FLUELLEN,

                                              Plaintiff - Appellant,


          versus


UNITED STATES OF AMERICA; FEDERAL BUREAU OF
PRISONS; KATHLEEN HAWK-SAWYER; R. E. HOLT; DAN
DOVE; L. FUERTES ROSARIO; J. A. SERRANO; L.
GUEVARA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry F. Floyd, District Judge.
(CA-03-211-3-26BC)


Submitted:   January 13, 2005             Decided:   January 21, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Fluellen, Appellant Pro Se. Raymond Emery Clark, Assistant
United States Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joshua    Fluellen     appeals     a    district      court   judgment

adopting the magistrate judge’s report and recommendation, granting

summary judgment to the United States and the remaining Defendants,

and dismissing the complaint under the Federal Tort Claims Act

(“FTCA”), 28 U.S.C. §§ 2671-2680 (2000).                 We have reviewed the

record, the magistrate judge’s report and recommendation, and the

district court’s order and affirm for the reasons stated by the

district    court.           See   Fluellen        v.    United     States,     No.

CA-03-211-3-26BC (D.S.C. filed July 30, 2004 & entered August 2,

2004).   We dispense with oral argument because the facts and legal

contentions   of     the   parties    are     adequately    presented      in   the

materials   before     the    court   and     argument    would     not   aid   the

decisional process.



                                                                          AFFIRMED




                                      - 2 -